Case 1:19-cr-00112-RMB Document 43 Filed 03/31/20 Page 1 of 1
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J. Molle Building
One Saint Andrew's Plaza
New York, New York 10007

MEMO ENDORSED March 31, 2020

BY ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York

500 Pearl Street

New York, New York 10007

Re: United States v. Andrew Moody, 19 Cr. 112 (RMB)
Dear Judge Berman:

The Government respectfully submits this letter on behalf of both parties to jointly request
that, in light of the advice given by the Centers for Disease Control and Prevention and other public
health authorities to take precautions to reduce the possibility of exposure to COVID-19, the Court
adjourn the sentencing presently scheduled for April 27, 2020, at 10:30 a.m., to a date and time
convenient to the Court on or after June 1, 2020.

Respectfully submitted,

GEOFFREY 8. BERMAN
United States Attorney for the
Southern District of New York

By: hebud- B Dobeharon

Robert B. Sobelman
Assistant United States Attorney
(212) 637-2616

 

 

cc: Anthony Ricco, Esq. (by ECF) Applicabion sfabed. —

to
Sat Pre taond 10:poam

 

 

 

SO ORDERED:
Date: ritdeLeete ‘Kakarel Ale BeeMen

Richard M, Berman, U. S. DJ.’

 

 

 

 
